UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q/A (Amendment No. 1) Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended:September 30, 2010 Commission File Number:814-00720 LOS ANGELES SYNDICATE OF TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) BAY STREET CAPITAL, INC. (Former name of registrant as specified in its charter Nevada 20-5655532 (State or Jurisdiction of (IRS Employer ID No) Incorporation or Organization) 3651 Lindell Road, Suite D #146, Las Vegas, NV89103 (Address of principal executive office) (zip code) (702) 943-0320 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to file such files).Yes No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ X ]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X]. The number of shares outstanding of registrant’s common stock, par value $.001 per share, as of November 15, 2010, is 11,889,363 shares. EXPLANATORY NOTE This Form 10-Q/A amends the Registrant’s quarterly report on form 10-Q for the quarter ended September 30, 2010, as filed with the Securities and Exchange Commission on November 22, 2010 (the “Original Report”). We are filing this Amendment No. 1 on Form 10-Q/A (this “Amendment”) to make the following changes: • Record deferred income taxes • Reclassify input levels within the fair value hierarchy • Provide currently dated Exhibit Nos. 31-1 and 32-1. This restatement is to correct for errors found by the Company subsequent to filing its Form 10-Q for the quarter ended March 31, 2011. We have made no attempt in this Amendment to modify or update the disclosures presented in the Original Report other than as noted in the previous paragraph. Also, this Amendment does not reflect events occurring after the filing of the Original Report. Accordingly, this Amendment should be read in conjunction with the Original Report and our other filings with the SEC subsequent to the filing of the Original Report. See Note 10 for additional information regarding the Amendment. 2 Los Angeles Syndicate of Technology, Inc. INDEX Page No. Part IFinancial Information (unaudited) Item 1: Condensed Financial Statements Statements of Net Assets (Liabilities) as of September 30, 2010 and December 31, 2009 4 Statements of Operations – For the Three Months Ended September 30, 2010 and 2009 5 Statements of Operations – For the Nine Months Ended September 30, 2010 and 2009 6 Statements of Cash Flows – For the Nine Months Ended September 30, 2010 and 2009 7 Statements of Changes in Net Assets (Liabilities) – For the Nine Months Ended September 30, 2010 and 2009 8 Financial Highlights – For the Nine Months Ended September 30, 2010 and 2009 9 Schedule of Investments as of September 30, 2010 10 Schedule of Investments as of December 31, 2009 11 Notes to Condensed Financial Statements 12 Item 2:Managements' Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3:Quantitative and Qualitative Disclosure about Market Risk 39 Item 4:Controls and Procedures 39 Part IIOther Information 40 Item 1:Legal Proceedings Item 1A:Risk Factors Item 2:Unregistered Sales of Equity Securities and Use of Proceeds Item 3:Defaults Upon Senior Securities Item 4:Submission of Matters to a Vote of Security Holders Item 5:Other Information Item 6:Exhibits Signatures Exhibits 3 Los Angeles Syndicate of Technology, Inc. Condensed Statements of Net Assets September 30, 2010 (unaudited) and December 31, 2009 (Restated) Unaudited ASSETS Investments in portfolio companies: Controlled (cost $192,537 at September 30, 2010) $ $
